     Case 1:21-cv-00260-TH Document 1 Filed 05/28/21 Page 1 of 6 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

TEMEIKA GUILLORY,                             §
                                              §
        Plaintiff,                            §
                                              §
                                                         CIVIL CAUSE NO. 1:21-CV-260
V.                                            §
                                                          JURY TRIAL DEMANDED
                                              §
BIG LOTS STORES, INC.,                        §
                                              §
        Defendant.                            §



                         DEFENDANT BIG LOTS STORES, INC.’S
                               NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1441, Defendant BIG LOTS STORES, INC. (hereinafter

“BIG LOTS”) removes to this Court, the state court action described in Paragraph 1

below. Pursuant to 28 U.S.C. § 1446(a), Big Lots sets forth the following "short and

plain statement of the grounds for removal."

                                          I.
                                   THE REMOVED CASE

       1.         The removed case is a civil action filed with the 60 th Judicial District

Court of Jefferson County, Texas, on April 21, 2021, styled Temeika Guillory v. Big

Lots Stores, Inc., under Cause No. B-207434 (the “State Court Action”).

                                    II.
                       DOCUMENTS FROM REMOVED ACTION

       2.         Pursuant to FEDERAL RULE        OF   CIVIL PROCEDURE 81 and 28 U.S.C. §

1446(a), Defendant attaches the following documents to this Notice of Removal:

            (a)      A list of all parties in the case, their party type and current status;


DEFENDANT BIG LOTS STORES, INC.’s NOTICE OF FILING REMOVAL                             PAGE 1
   Case 1:21-cv-00260-TH Document 1 Filed 05/28/21 Page 2 of 6 PageID #: 2




           (b)      a civil cover sheet and certified copy of the state court docket sheet;
                    a copy of all pleadings that assert causes of action (e.g., complaints,
                    amended complaints, supplemental complaints, petitions, counter-
                    claims, cross-actions, third party actions, interventions, etc.); all
                    answers to such pleadings and a copy of all process and orders served
                    upon the party removing the case to this court, as required by 28
                    U.S.C. § 1446(a);

           (c)      a complete list of attorneys involved in the action being removed,
                    including each attorney's bar number, address, telephone number
                    and party or parties represented by him/her;

           (d)      A record of which parties have requested trial by jury; and

           (e)      The name and address of the court from which the case is being
                    removed.

                                      III.
                                REMOVAL PROCEDURE

      3.         Except as otherwise expressly provided by Act of Congress, any civil

action brought in a state court of which the district courts of the United States have

original jurisdiction may be removed to the United States District Courts for the

district and division embracing the place where the action is pending. 28 U.S.C. §

1441. The Tarrant Division of the Northern District Court of Texas is the United

States district and division embracing Tarrant County, Texas, and the county in

which the State Court Action is pending.

      4.         Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "A" and incorporated herein for all purposes.

      5.         Defendant will promptly give all parties written notice of the filing of

this Notice of Removal and will promptly file a copy of this Notice of Removal with




DEFENDANT BIG LOTS STORES, INC.’s NOTICE OF FILING REMOVAL                          PAGE 2
   Case 1:21-cv-00260-TH Document 1 Filed 05/28/21 Page 3 of 6 PageID #: 3




the Clerk of the 60th Judicial District Court, of Jefferson County, Texas, where the

State Court Action is currently pending.

                                    IV.
                              REMOVAL IS TIMELY

      6.     According to the State Court Action file, Defendant B IG LOTS STORES,

INC. was served with a copy of Plaintiff's Original Petition ("Petition") on April 27,

2021, via personal service.

      7.     The thirtieth day after service of the Petition on Defendant B IG LOTS

STORES, INC. falls on May 28, 2021. As such, this Notice of Removal is being timely

filed within the time limits specified in 28 U.S.C. § 1446(b).

                                        V.
                                VENUE IS PROPER

      8.     The United States District Court for the Northern District of Texas –

Fort Worth Division, is the proper venue for removal of the State Court Action

pursuant to 28 U.S.C. § 1441(a) because the 67 th Judicial District Court of Tarrant

County, Texas, is located within the jurisdiction of the United States District Court

for the Northern District of Texas – Fort Worth Division.

                                   VI.
                     DIVERSITY OF CITIZENSHIP EXISTS

      9.     This is a civil action relating to a negligence claim that falls under the

Court's original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be

removed to this Court based on diversity of citizenship in accordance with 28 U.S.C.

§§ 1441 and 1446.




DEFENDANT BIG LOTS STORES, INC.’s NOTICE OF FILING REMOVAL                      PAGE 3
       Case 1:21-cv-00260-TH Document 1 Filed 05/28/21 Page 4 of 6 PageID #: 4




           10.     As admitted in the Petition, Plaintiff is a resident of Jefferson County,

Texas and is domiciled there.1

           11.     Defendant BIG LOTS STORES, INC., is a foreign Company organized and

existing under the laws of the State of Ohio. Additionally, BIG LOTS STORES, INC.'s

principal office is located at 4900 E. Dublin Granville Rd., Columbus, Ohio. Pursuant

to 28 U.S.C. § 1332(c)(1), BIG LOTS STORES, INC. is not a citizen of the State of Texas.

           12.     Because the Plaintiff is a resident of the State of Texas and Defendant

is not, complete diversity of citizenship exists pursuant to 28 U.S.C. § 1332.

                               VII.
        THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

           13.     Plaintiff alleges in his Petition that he seeks "monetary relief of over

$250,000.00, and less than $1,000,000.00."2

           14.     Based on the aforementioned facts, the State Court Action may be

removed to this Court by BIG LOTS in accordance with the provisions of 28 U.S.C. §

1441(a) because: (i) this is a civil action pending within the jurisdiction of the United

States District Court for the Eastern District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy as specifically pled by

the Plaintiff, exceeds $75,000, exclusive of interest and costs.

                                             VIII.
                                  FILING OF REMOVAL PAPERS

           15.     Pursuant to 28 U.S.C. § 1446(d), Big Lots is providing written notice of

the filing of this Notice of Removal to all counsel of record and is filing a copy of this


1
    Id. Plaintiff's Original Petition at p. 1.
2   See, "Plaintiff's Original Petition" p. 1.


DEFENDANT BIG LOTS STORES, INC.’s NOTICE OF FILING REMOVAL                           PAGE 4
   Case 1:21-cv-00260-TH Document 1 Filed 05/28/21 Page 5 of 6 PageID #: 5




Notice with the Clerk of the 60 th Judicial District Court of Jefferson County, Texas,

in which this action was originally commenced.

                                      IX.
                                  CONCLUSION

      16.    Defendant Big Lots Stores, Inc. hereby removes the above-captioned

action from the 60th Judicial District Court of Jefferson County, Texas, and requests

that further proceedings be conducted in the United States District Court for the

Eastern District of Texas – Beaumont Division, as provided by law.

                                       Respectfully submitted,

                                       MAYER LLP
                                       750 North Saint Paul Street, Suite 700
                                       Dallas, TX 75201
                                       214.379.6900 / F: 214.379.6939


                                       By:
                                              Zach T. Mayer, Attorney-in-Charge
                                              State Bar No. 24013118
                                              zmayer@mayerllp.com
                                              Sara Krumholz
                                              State Bar No. 24060579
                                              E-Mail: skrumholz@mayerllp.com

                                       ATTORNEYS FOR DEFENDANT
                                       BIG LOTS STORES, INC.




DEFENDANT BIG LOTS STORES, INC.’s NOTICE OF FILING REMOVAL                      PAGE 5
   Case 1:21-cv-00260-TH Document 1 Filed 05/28/21 Page 6 of 6 PageID #: 6




                          CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on May 28, 2021 the foregoing was
electronically filed, as required by the United States District Court for the Eastern
District of Texas, using the Court’s CM/ECF filing system, which will provide notice
and a copy of this document, with attachments, to the following, who are indicated to
be registered ECF filers in the United States District Court for the Eastern District
of Texas:


JONATHAN C. JUHAN                     ☐   E-MAIL
State Bar No. 11047225                ☐   HAND DELIVERY
REGINA C. BOST                        ☐   FACSIMILE
State Bar No. 24095693
                                      ☐   OVERNIGHT MAIL
TRACY L. HENDERSON
State Bar No. 24103115                ☐   REGULAR, FIRST CLASS MAIL
985 I-10 North, Suite 100             ☐   E-SERVICE (E-SERVICE ONLY)
Beaumont, Texas 77706                 ☒   E-FILE (E-FILE AND SERVICE)
409-832-8877 Telephone                ☐   CERTIFIED MAIL/RETURN RECEIPT
409-924-8880 Facsimile                    REQUESTED
jonathanjuhan@sbcglobal.net
regina.juhanlaw@gmail.com
tracy.juhanlaw@gmail.com

       Counsel for Plaintiff




                                              /s/ Zach T. Mayer
                                                 Zach T. Mayer




DEFENDANT BIG LOTS STORES, INC.’s NOTICE OF FILING REMOVAL                    PAGE 6
